UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-1496


SLOAN PLEASANTS,

                Plaintiff – Appellant,

     v.

TOWN OF LOUISA; ROBERT RIGSBY, sued in his individual capacity,

                Defendants – Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:11-cv-00032-NKM-BWC)


Argued:   March 22, 2013                     Decided:   May 7, 2013


Before SHEDD, and FLOYD, Circuit Judges, and Joseph R. GOODWIN,
District Judge for the Southern District of West Virginia,
sitting by designation.


Affirmed in part, reversed in part, and remanded by unpublished
opinion. Judge Shedd wrote the opinion in which Judge Floyd and
Judge Goodwin joined.


ARGUED:   Jeffrey   Edward  Fogel,   Steven  David   Rosenfield,
Charlottesville, Virginia, for Appellant. Maurice Scott Fisher,
Jr., HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia,
for Appellees.    ON BRIEF: David P. Corrigan, Jeremy D. Capps,
HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
SHEDD, Circuit Judge:

       Sloan Pleasants filed this action pursuant to 42 U.S.C. §

1983, alleging that Officer Robert Rigsby unlawfully entered her

home   and    arrested        her.       The       district         court    granted    summary

judgment      to     Officer       Rigsby     on       the     unlawful-entry        claim    and

dismissed       the    false-arrest           claim.           We    affirm    the    grant    of

summary      judgment        on    the      unlawful-entry            claim,       reverse    the

dismissal of the false-arrest claim, and remand the case for

further proceedings.

                                               I.

                                               A.

       Before setting out the facts of this case, we pause to note

the    peculiar       procedural         posture        of     this    case.         After    the

defendants filed a motion to dismiss all of Pleasants’s claims,

the    district       court       granted     limited          discovery      on    Pleasants’s

unlawful-entry         claim.          J.A.    16–17.           The    parties      engaged    in

discovery       on    this     issue,        but       based    on    the     depositions      of

Pleasants and Officer Rigsby included in the Joint Appendix on

appeal,      this     discovery        also    encompassed            testimony      about    the

false-arrest claim.                See J.A. 55–63 (Pleasants’s deposition);

J.A.     115–18       (Rigsby’s        deposition).                 Those     parts    of     the

depositions         related       to   the    arrest,          however,      were    never    put

before    the      district       court,      which       decided      the     unlawful-entry

claim under the summary judgment standard and the false-arrest

                                                   2
claim    under    the   motion      to   dismiss      standard. 1      J.A.   196–204

(unlawful-entry claim); J.A. 205–10 (false-arrest claim).                         Thus,

we can consider the developed record in evaluating the district

court’s decision to grant summary judgment on the unlawful-entry

claim, but in reviewing the district court’s decision to dismiss

the false-arrest claim, we are limited to the allegations in the

complaint,       without      any   benefit      of   the   facts     developed     in

discovery.

                                          B.

     We review the facts relevant to the unlawful-entry claim in

the light most favorable to Pleasants, the nonmoving party.                        See

Laing v. Fed. Express Corp., 703 F.3d 713, 714 (4th Cir. 2013).

     On    November      1,    2009,     Kevin    Pleasants,        Pleasants’s    ex-

husband, called the police and asked for an officer to go with

him to Pleasants’s home to pick up his eleven-year-old daughter,

K.P., who “was bawling . . . [and] hysterical on the phone with

him” because Pleasants was threatening to throw her out of the

house.     J.A. 89.        During this time, Mr. Pleasants was in a

custody    battle       with    Pleasants      over     their   daughter.          Mr.

Pleasants wanted an officer to witness the interaction because

     1
       Had this evidence been before the district court when it
made its decision, we could have considered it on appeal and
evaluated the false-arrest claim under the summary judgment
standard. See Dean v. Pilgrim’s Pride Corp., 395 F.3d 471, 474
(4th Cir. 2005).



                                           3
Pleasants had accused him of having intimidated her in the past,

and he told the dispatcher that his ex-wife was “very violent”

and “possibly intoxicated.”        J.A. 131–32.       After Officer Rigsby

and Mr. Pleasants arrived at Pleasants’s house, Officer Rigsby

stood back, observing the conversation but not participating.

Pleasants initially refused to let K.P. leave with Mr. Pleasants

and shut the door, but K.P. eventually came out and left with

her father, to which Pleasants acquiesced.            During these events,

Officer    Rigsby   could   not   hear   all   of   the   conversation,   and

although he noticed that Pleasants had bloodshot eyes, he could

not detect that Pleasants had been drinking.

     On December 13, 2009, Mr. Pleasants again called the police

to have an officer go with him to Pleasants’s house and perform

a “welfare check” on K.P.         Mr. Pleasants had returned a missed

telephone call from K.P., but Pleasants would not let him speak

with K.P.    During this call, Mr. Pleasants heard K.P. screaming

and crying in the background.            Officer Rigsby again went with

Mr. Pleasants to Pleasants’s home.             Pleasants opened the door

and told them both to leave.         Mr. Pleasants said that he wanted

to see K.P., who was standing approximately ten feet inside the

doorway.     As Pleasants was trying to close the door, Officer

Rigsby entered the house to talk to K.P. and check on her.




                                     4
                                      C.

      In reviewing the allegations in the complaint relevant to

the   false-arrest    claim,    “we   accept       as   true    all   well-pleaded

allegations and view the complaint in the light most favorable

to the plaintiff.”     Philips v. Pitt County Mem’l Hosp., 572 F.3d

176, 180 (4th Cir. 2009).

      Two paragraphs in the complaint discuss the false arrest.

See J.A. 7–8 (¶¶ 12–13).          Pleasants alleges that after Officer

Rigsby entered the house, he began to question K.P.

            In response to one of [Officer] Rigsby’s
            questions, [K.P.] stated that [Pleasants]
            had slapped her on her leg where her arm was
            resting.   [K.P.] also told [Officer] Rigsby
            that her mother grabbed her by her wrist and
            told her to take a shower. [Officer] Rigsby
            saw no welts or other indicia of even a mild
            or minor physical injury.

J.A. 7–8 (¶¶ 12–13).

      Based on those statements, Rigsby arrested Pleasants, and

she   was   charged   with     assault       and   battery     against   a   family

member, in violation of Va. Code § 18.2-57.2.                     The charge was

ultimately dropped by the Commonwealth’s Attorney.

                                      D.

      Pleasants then filed this suit against the Town of Louisa

and Officer Rigsby.          Pursuant to 42 U.S.C. § 1983, she sued

Officer Rigsby under theories of unlawful entry, false arrest,

and malicious prosecution; she also filed state-law claims of


                                         5
malicious prosecution and gross negligence against him.                    She

sued the Town, pursuant to § 1983, for failure to train.

     The Town and Officer Rigsby filed a Rule 12(b)(6) motion to

dismiss    the   complaint.        Before   deciding   this    motion,     the

district court granted limited discovery on the unlawful-entry

claim.     After this limited discovery, the court dismissed all of

Pleasants’s claims.       Pleasants now appeals the district court’s

decision    to   grant   summary   judgment   to   Officer   Rigsby   on   the

unlawful-entry claim and to dismiss the false-arrest claim. 2

                                     II.

     Section 1983 “is designed to provide a comprehensive remedy

for the deprivation of constitutional rights.”           Smith v. Hampton

Training Sch. for Nurses, 360 F.2d 577, 581 (4th Cir. 1966).                To

state a claim under § 1983, “a plaintiff must establish three

elements . . . : (1) the deprivation of a right secured by the

Constitution or a federal statute; (2) by a person; (3) acting

under color of state law.”          Jenkins v. Medford, 119 F.3d 1156,

1159-60 (4th Cir. 1997).

     Not all violations of a plaintiff’s rights, however, will

subject a defendant to liability.             The doctrine of qualified


     2
        Although Pleasants’s notice of appeal challenges the
district court’s entire decision, J.A. 220, she pursues only her
unlawful-entry and false-arrest claims on appeal, Appellant’s
Reply Br. at 11 n.4.



                                      6
immunity protects government officials performing discretionary

functions “from liability for civil damages insofar as their

conduct    does     not    violate       clearly       established          statutory      or

constitutional rights of which a reasonable person would have

known.”    Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).                              It is

“an entitlement not to stand trial or face the other burdens of

litigation.”       Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).

      Qualified immunity is a two-step inquiry “that asks first

whether a constitutional violation occurred and second whether

the right violated was clearly established.”                         Henry v. Purnell,

652 F.3d 524, 531 (4th Cir. 2011) (en banc) (quoting Melgar v.

Greene,    593    F.3d    348,    353    (4th       Cir.    2010)).         We   need    not,

however,    necessarily       address      these       inquiries       in    that     order.

Pearson v. Callahan, 555 U.S. 223, 236 (2009).

                                          III.

      We   first    address      Pleasants’s         unlawful-entry          claim.       She

argues that Officer Rigsby is not entitled to qualified immunity

because his entry into her home on December 13, 2009, was not

justified by any exigency.              We disagree.

                                           A.

      On   this     claim,       the     district          court    permitted       limited

discovery and considered this evidence in holding that Officer

Rigsby was entitled to qualified immunity.                         When matters outside

the   pleadings     are    considered,          a    motion    to     dismiss     must     be

                                            7
treated as a motion for summary judgment.                            Fed. R. Civ. P.

12(d).     We review a grant of summary judgment de novo, “applying

the same legal standards as the district court.”                               Pueschel v.

Peters, 577 F.3d 558, 563 (4th Cir. 2009).                            Summary judgment

should be granted if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law,” based on the “materials in the record.”                              Fed. R. Civ.

P. 56.     At this stage, we must view all evidence in the light

most favorable to the nonmoving party.                      Rowzie v. Allstate Ins.

Co., 556 F.3d 165, 167 (4th Cir. 2009).

                                          B.

      The Fourth Amendment protects “[t]he right of the people to

be secure in their . . . houses . . . against unreasonable

searches.”         U.S.    Const.      amend.        IV.         Because      “the    Fourth

Amendment has drawn a firm line at the entrance to the house,” a

warrantless       entry    into    a    home       by     police    is     “presumptively

unreasonable.”        Payton      v.    New       York,    445    U.S.    573,      591,    586

(1980).     A warrantless entry is permitted, however, in certain

instances     “because      the     ultimate            touchstone       of    the    Fourth

Amendment is ‘reasonableness.’”                    Brigham City, Utah v. Stuart,

547 U.S. 398, 403 (2006).

      One such instance is exigent circumstances.                              Coolidge v.

New   Hampshire,     403    U.S.       443,       474–75    (1971).           One    type   of

exigency     is     the    emergency-aid            exception        to       the    warrant

                                              8
requirement, which allows police to enter a home “to protect an

occupant from imminent injury.”                     Kentucky v. King, 131 S. Ct.

1849, 1856 (2011) (quoting Brigham City, Utah, 547 U.S. at 403).

Courts have shown particular concern for emergency situations of

domestic violence, given their “combustible nature,” Tierney v.

Davidson, 133 F.3d 189, 197 (2d Cir. 1998), as well as for

children who may be in danger, see Hunsberger v. Wood, 570 F.3d

546, 555 (4th Cir. 2009) (relying in part on the fact that a

child was in a home in which she was not supposed to be in

holding        that    an   officer      reasonably           believed           that   exigent

circumstances existed to enter that home); see also Doe v. Heck,

327 F.3d 492, 517 n.20 (7th Cir. 2003) (observing “that the

exigent        circumstances      exception         .    .    .    gives    the     State    the

ability to take immediate action to ensure the physical safety

of   a    child       suspected    of    abuse          who   is    located        on   private

property”).           In determining whether an officer’s entry into a

home     was    justified      under    this       doctrine,       “we     ask    whether    the

circumstances          known      to    [the         officer]        would         create     an

‘objectively reasonable belief that an emergency existed that

required immediate entry to render assistance or prevent harm to

persons        or   property    within.’”           Hunsberger,          570     F.3d   at   555

(quoting United States v. Moss, 963 F.2d 673, 678 (4th Cir.

1992)).



                                               9
       When Officer Rigsby went with Mr. Pleasants to Pleasants’s

home on the night of December 13, Officer Rigsby was making his

second visit to the home in six weeks because of circumstances

that placed the child in a volatile and potentially dangerous

situation.        Despite        Pleasants’s    attempt      to       characterize      her

behavior during the November incident as “cooperative, friendly,

and    gracious     in     allowing     her     daughter         to     go     with    [Mr.

Pleasants],” Appellant’s Br. at 13, this incident was far more

contentious than that.            Although Pleasants eventually acquiesced

in K.P. leaving with Mr. Pleasants, Officer Rigsby could have

reasonably     viewed      her    shutting     the   door    before       K.P.    finally

reopened the door to leave as hostility and a desire to keep

K.P.    away   from      Mr.     Pleasants,     no    matter      K.P.’s       safety       or

condition.

       On the night of December 13, Officer Rigsby was told that

K.P. was screaming and crying in the background of the telephone

and that Pleasants would not let Mr. Pleasants speak with K.P.

Mr.    Pleasants    explicitly       requested       that    Officer         Rigsby    do    a

welfare     check     on    K.P.,     reflecting       his       concern       about    his

daughter.      When      Officer     Rigsby    arrived      at    the    house    and       in

contrast to the November incident, Pleasants refused to let K.P.

speak with Officer Rigsby or Mr. Pleasants.                       This refusal left

Officer Rigsby unsure of K.P.’s well-being.



                                         10
       Ultimately, we need not decide whether these facts 3 created

an exigency permitting Officer Rigsby to enter Pleasants’s home

pursuant        to   the    Fourth     Amendment.             Under     the       doctrine    of

qualified immunity, an officer is not liable for his actions,

even       if    those     actions     would       have       actually        violated       the

Constitution,         if    no    clearly   established         law     prohibited       those

actions.        See Pearson, 555 U.S. at 236.

       Although courts have long held that the sanctity of the

home is “[a]t the very core” of the Fourth Amendment, Silverman

v.   United      States,     365     U.S.   505,       511    (1961),    numerous       recent

decisions have shown great concern for domestic violence, see,

e.g., Georgia v. Randolph, 547 U.S. 103, 118–19 (2006), and for

children who may be in danger, see, e.g., Hunsberger, 570 F.3d

at 555; see also United States v. Taylor, 624 F.3d 626, 632 (4th

Cir. 2010) (“[T]he absence of responsible adult supervision of

children        is   an    exigent    circumstance           justifying       a    warrantless

entry.” (quoting Georgia v. Peterson, 543 S.E.2d 692, 696 (Ga.

2001))).             In     the    absence        of     caselaw        addressing           what


       3
       That much of what Officer Rigsby knew was told to him by
Pleasants’s ex-husband does not mean that Officer Rigsby could
not credit that information. The record reflects no reason why
Officer   Rigsby   should   have  disbelieved  Mr.   Pleasants’s
statements. Furthermore, given the dangers of domestic violence
and the need to protect children, that a police officer errs on
the side of believing a statement and subsequently checking on
the child is often the preferable choice.



                                             11
circumstances are sufficient to constitute an exigency under the

emergency-aid exception to allow police to check on a child,

Officer Rigsby cannot be charged with having notice that the

emergency-aid exception was unjustified here.                      See Robles v.

Prince   George’s    County,    Md.,   302   F.3d     262,      270-71   (4th   Cir.

2002) (“Although notice does not require that the ‘very action

in question has previously been held unlawful,’ it does mean

that ‘in the light of pre-existing law the unlawfulness must be

apparent.’”    (quoting    Wilson      v.    Layne,       526    U.S.    603,    615

(1999))).

     Because   no     clearly    established        law    prohibited        Officer

Rigsby’s warrantless entry into the home to ensure K.P.’s well-

being, the district court properly granted summary judgment to

Officer Rigsby on this claim.

                                       IV.

     We turn now to Pleasants’s false-arrest claim.                      Pleasants

argues that Officer Rigsby is not entitled to qualified immunity

based solely on the allegations in the complaint because under

Virginia law, a parent is allowed to use corporal punishment on

a child, meaning that any touching of a child by a parent cannot

automatically create probable cause for arrest.                  We agree.

                                       A.

     Unlike    the    unlawful-entry         claim,       the    district       court

dismissed this claim pursuant to Federal Rule of Civil Procedure

                                       12
12(b)(6), looking only at the allegations in the complaint. 4                        We

review the grant of a motion to dismiss de novo.                         Decohen v.

Capital One, N.A., 703 F.3d 216, 222 (4th Cir. 2012).                               “To

survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”                   Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).

                                          B.

       The       Fourth   Amendment   also     protects     “[t]he   right    of    the

people to be secure in their persons . . . against unreasonable

. . . seizures.”          U.S. Const. amend. IV.          An arrest is a seizure

under the Fourth Amendment, and such a seizure is reasonable

only if based on probable cause.                   Wilson v. Kittoe, 337 F.3d

392, 398 (4th Cir. 2003).             Probable cause “to justify an arrest

means       facts   and   circumstances      within   the    officer’s    knowledge

that       are   sufficient   to   warrant     a   prudent    person,    or   one    of

reasonable caution, in believing, in the circumstances shown,

that the suspect has committed, is committing, or is about to

commit an offense.”            Michigan v. DeFillippo, 443 U.S. 31, 37

(1979).          Whether probable cause exists must be determined “in


       4
       At oral argument, Officer Rigsby insisted that this is the
proper procedural posture of this case.



                                          13
the light of all of the surrounding circumstances.”                        Porterfield

v. Lott, 156 F.3d 563, 569 (4th Cir. 1998).                    In determining what

amounts to probable cause, we have noted that “[p]robable cause

requires     more    than     ‘bare   suspicion’       but   requires       less    than

evidence necessary to convict.”             Id.

     Virginia maintains the common-law definition of assault and

battery.         Montague   v.    Virginia,      684   S.E.2d   583,       588–89   (Va.

2009).       Thus,    the     slightest    touching      may    be       sufficient   to

constitute a battery.            Lynch v. Virginia, 109 S.E. 427, 428 (Va.

1921).      Yet Virginia allows parents to use corporal punishment

with children, although that “right cannot be used as a cloak

for the exercise of uncontrolled passion, and that such person

may be criminally liable for assault and battery if he inflicts

corporal punishment which exceeds the bounds of due moderation.”

Harbaugh v. Virginia, 167 S.E.2d 329, 332 (Va. 1969).                               Given

this parental right, some touching of a child by a parent—even

if   such    a     touching      between    people     without       a    parent-child

relationship could be a battery—must be legally permissible.

     This     conclusion       requires     us    to   reject    Officer      Rigsby’s

contention that any touching by a parent of a child creates

probable cause for an officer to arrest the parent and then a




                                           14
jury is left to determine whether that force was excessive. 5

Such a position is legally untenable in light of Virginia law.

A parent often must use de minimis force to reprimand or even

protect his children, and such force cannot always lead to the

possibility that a police officer can arrest the parent.           We do

not attempt to define here what level of force must be used by a

parent    to   create   probable   cause   for     arrest,   for    such

determinations are typically fact-specific.       We simply state for

purposes of this case that the application of de minimus force

by a parent does not automatically create probable cause for

arrest.

    Turning to the facts alleged in the complaint, Pleasants

has stated a plausible claim for relief.         The complaint alleges

that Officer Rigsby knew Pleasants touched her daughter twice—a

slap on the hand and a grab of the wrist.        It also alleges that

Officer Rigsby saw no visible injuries on K.P.         Based on these

allegations alone, Pleasants has pled a plausible claim that

Officer Rigsby lacked probable cause to arrest her.           Virginia

    5
       Officer Rigsby’s reliance on Va. Code § 19.2-81.3(B),
which requires an officer to arrest a person who the officer
believes has violated Va. Code § 18.2-57.2, is misplaced.
Section 19.2-81.3(B) still requires the officer to have probable
cause for arrest.    As we explain here, probable cause cannot
always exist solely from a witness’s statement without any more
context because Virginia recognizes the right of corporal
punishment, thereby permitting some level of physical force
against the child by the parent.



                                   15
law permits some physical contact of a child by a parent, and

without more factual development of the details of Pleasants’s

contact with K.P., Pleasants’s allegations can support a claim

that contact as described in the complaint is permissible under

Virginia law.    Thus, at this stage, we cannot say that Officer

Rigsby did not violate Pleasants’s constitutional right to be

free from arrest without probable cause.

     Furthermore,   we    cannot    say,     based   on   the   complaint’s

allegations, that Officer Rigsby’s decision to arrest Pleasants

did not violate clearly established law.              Virginia expressly

allows   some   degree    of     corporal    punishment    by   a   parent.

Harbaugh, 167 S.E.2d at 332 (stating that “parents or persons

standing in loco parentis may administer such reasonable and

timely punishment as may be necessary to correct faults in a

growing child”).    At this stage, Pleasants has pled a plausible

claim that, based on Virginia law allowing corporal punishment

and in the absence of more factual context for Pleasants’s use

of force, probable cause for her arrest was so lacking that

Officer Rigsby violated her clearly established right not to be

arrested without probable cause.            See Henderson v. Simms, 223

F.3d 267, 273 (4th Cir. 2000)         (“This Court has held that the

Fourth Amendment right to be arrested only on probable cause is

clearly established.”).        Thus, Officer Rigsby is not entitled to

qualified immunity at this point.            See Pinder v. Johnson, 54

                                     16
F.3d 1169, 1173 (4th Cir. 1995) (en banc) (“Where the law is

clearly   established,   and   where   no   reasonable   officer   could

believe he was acting in accordance with it, qualified immunity

will not attach.”).

     On these pleadings, Pleasants has stated a claim for false

arrest, and on the limited record before us, Officer Rigsby is

not entitled to qualified immunity on this claim.            Therefore,

the district court erred in dismissing the false-arrest claim. 6

                                  V.

     For the foregoing reasons, we affirm the grant of summary

judgment to Officer Rigsby on the unlawful-entry claim, reverse

the dismissal of the false-arrest claim, and remand the case for

further proceedings consistent with this opinion.



                                                     AFFIRMED IN PART,
                                                     REVERSED IN PART,
                                                          AND REMANDED




     6
       Of course, whether Pleasants will ultimately prevail on
this claim is a different question.    On remand, Officer Rigsby
may present to the district court evidence from discovery
relating to the false-arrest claim and move for summary
judgment.   The district court would then evaluate Pleasants’s
claim in light of this more developed factual record.



                                  17